                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RUBEN NUNEZ,

                  Plaintiff,

      v.                                          Case No. 18-cv-904-pp

UNITED OF OMAHA
LIFE INSURANCE COMPANY,

                  Defendant.


     ORDER APPROVING STIPULATION OF DISMISSAL (DKT. NO. 27)
                     AND DISMISSING CASE


      On June 5, 2019, the parties filed a Joint Stipulation of Dismissal with

Prejudice. Dkt. No. 27. The court APPROVES the stipulation and ORDERS that

this case is DISMISSED with prejudice under Federal Rule of Civil Procedure

41(a)(2). The parties shall bear their own attorney fees and costs.

      Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
